DETAILED ACTION
This is a response to the Amendment to Application # 17/123,348 filed on October 7, 2021 in which claims 1, 4, 6, 8-11, and 15 were amended and claims 3 and 7 were cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner's Note on the Completeness of the Reply
Amended claim 4 fails to include the required markup under 37 C.F.R. § 1.121(c). If Applicant fails to properly amend claims in the future, those actions shall be deemed non-compliant.

Status of Claims
Claims 1, 2, 4-6, and 8-15 are pending, of which claims claim 15 is rejected under 35 U.S.C. § 112(b) and claims 1, 2, 4-6, and 8-15 are rejected under 35 U.S.C. § 102(a)(1).

Information Disclosure Statement
The information disclosure statement filed October 25, 2021 fails to comply with the provisions of 37 C.F.R. § 1.97, 1.98 and MPEP § 609 because the non-patent literature submitted does not contain the proper bibliographic information as required by 37 C.F.R. § 1.98(b)(5). Specifically, 37 C.F.R. § 1.98(b)(5) states “[e]ach publication listed in an information disclosure statement must be identified by … relevant pages of the publication.” (Emphasis added). It has been placed in the application file, but the information referred to therein has not been considered as to the merits. The remainder of the information disclosure statement complies with the provisions of 37 C.F.R. § 1.97, 1.98 and MPEP § 609, 

Claim Interpretation
These claims repeatedly refer to “web contents.” The claimed web contents merely appears to be intended for human perception (e.g., intended to be displayed to a user). Therefore, the examiner concludes that the particular informational content is non-functional descriptive material (NFDM) because it has no effect on the structure of the claimed invention. 
The Manual of Patent Examining Procedure (MPEP) guides that “[e]vidence against a functional relationship” may exist, for example, “where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product.”  MPEP § 2111.05 (I.)(B.) (9th Revision 07.2015, revised June 2020).  Further, the PTAB has provided guidance in decisions regarding claims that differ from the prior art based only on NFDM, which is data.  See Ex parte Nehls, 88 USPQ2d 1883, 1889 (BPAI 2008) (precedential) (“[T]he nature of the information being manipulated does not lend patentability to an otherwise unpatentable computer-implemented product or process.”); Ex parte Mathias, 84 USPQ2d 1276, 1279 (BPAI 2005) (informative) (“[N]onfunctional descriptive material cannot lend patentability to an invention that would have otherwise been anticipated by the prior art.”), aff'd, 191 Fed. Appx. 959 (Fed. Cir. 2006) (Rule 36); Ex parte Curry, 84 USPQ2d 1272, 1274 (BPAI 2005) (informative) (“Nonfunctional descriptive material cannot render nonobvious an invention that would have otherwise been obvious.”), aff'd, No. 06-1003 (Fed. Cir. June 12, 2006) (Rule 36).

Claims 1, 6, 8-11 and 13 recite a series of method claims that perform an action “when” a condition precedent occurs. The broadest reasonable interpretation of these limitations does not require the actions are performed. See Ex parte Schulhauser, 2013-007847 (PTAB 2016) (precedential) id. at *7). See, e.g., Reactive Surfaces v. Toyota Motor Corp., IPR2016-01914 (PTAB 2018) (“[t]he use of ‘when’ instead of ‘if’ does not change whether the method step is conditional”) (citing Ex parte Kaundinya, No. 2016-000917, 2017 WL 5510012, at *5-6 (PTAB Nov. 14, 2017) ("when" may indicate a conditional method step); Ex parte Zhou, No. 2016-004913, 2017 WL 5171533, at *2 (PTAB Nov. 1, 2017) (same); Ex parte Lee, No. 2014-009364, 2017 WL 1101681, at *2 (PTAB Mar. 16, 2017) (same)).

Claim Objections
Claim 15 is objected to because of the following informalities:  the two recitations of “wherein the control unit” are grammatically incorrect in context of the limitations that follow these recitations.  Appropriate correction is required.

	
Claim Interpretation, 35 U.S.C. § 112(f)
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.

Because these claim limitations are being interpreted under 35 U.S.C. § 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If Applicant does not intend to have these limitations interpreted under 35 U.S.C. § 112(f), Applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. § 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. § 112(f).

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 15 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 15, the claim limitations “display unit,” “touch panel unit,” and “control unit” invokes 35 U.S.C. § 112(f). However, the written description fails to disclose the corresponding 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. § 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. § 132(a)).
If Applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, Applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 


Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, and 8-15 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Miyazawa et al. US Publication 2011/0164060 (hereinafter Miyazawa).

Regarding claim 1, Miyazawa disclose a method for “displaying web contents on a terminal device having a first display area and a second display area.” (Miyazawa ¶ 184 and Fig. 6). Additionally, Miyazawa discloses “the method comprising: displaying web contents in the first display area by executing a web browser installed in the terminal device.” (Miyazawa ¶ 184 and Fig. 6). Further, Miyazawa discloses “receiving an enlargement request for the web contents from a user; and enlarging and displaying the web contents in the second display area in response to the enlargement request” (Miyazawa ¶ 43) by detecting a manipulation indication that results in an enlargement of the content in display section 2 (i.e., the second display area), making the manipulation indication an enlargement request. Moreover, Miyazawa discloses “wherein in the enlarging and displaying of the web contents, an enlargement target area is located on a portion of the web contents and displayed in the first display area, and the portion of the web contents is enlarged and displayed in the second display area” (Miyazawa ¶ 279 and Fig. 12) where Fig. 12 shows first display area 14 including enlargement area PE1 and the portion is displayed in an enlarged manner in the second display area 15. Finally, Miyazawa discloses “wherein in the enlarging and displaying of the web contents, when the user applies an enlargement or a reduction input to the second display area, a scale factor of the second display area is changed and displayed, and a size of the enlargement target area is changed in response to the change of the scale factor of the second display area” (Miyazawa ¶ 266 and Fig. 9, see also ¶ 421) by disclosing that the size of the selected area is associated with a particular enlargement ratio. In other words, when a user selects an area with a first size for enlargement, the area receives a first scale factor and when the user changes the size of the selected area, the data in the enlargement area is changed in response to the new scale factor. Miyazawa further discloses that the continuous proximity manipulation, which includes the enlargement features, can be performed on either touch screen.

Regarding claim 2, Miyazawa discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Miyazawa discloses “wherein the enlargement request includes a touch input of a user on an enlargement icon displayed in the first display area, or a gesture input of the user on the terminal device corresponding to the enlargement request” (Miyazawa ¶ 52) where the enlargement request is a gesture input of the user from a pen or finger.

Regarding claim 4, Miyazawa discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Miyazawa discloses “wherein in the enlarging and displaying of the where the enlargement ratio is a form of scale factor.

Regarding claim 5, Miyazawa discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Miyazawa discloses “wherein in the enlarging and displaying of the web contents, a location or a size of the enlargement target area is changed according to a touch input of the user for the enlargement target area” (Miyazawa ¶ 256 and Fig. 8) where the size of the enlargement area is changed according to a touch input of the user in the form of the location of the user’s fingers.

Regarding claim 6, Miyazawa discloses the limitations contained in parent claim 5 for the reasons discussed above. In addition, Miyazawa discloses “wherein the enlargement target area has a fixed ratio corresponding to the aspect ratio of the first display area, and when the size of the enlargement target area is changed, the enlargement target area is enlarged or reduced according to the fixed ratio.” (Miyazawa ¶ 265).

Regarding claim 8, Miyazawa discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Miyazawa discloses “wherein in the enlarging and displaying of the web content, when the user applies a scroll input to the second display area, the enlargement target area is moved in a direction of the scroll within the first display area” (Miyazawa ¶¶ 209-211, see also ¶¶ 43, 314-315) by disclosing that a proximity manipulation movement can occur in either display and it changes the position (i.e., scrolls) the enlargement area.

claim 9, Miyazawa discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Miyazawa discloses “wherein in the enlarging and displaying of the web contents, when an interaction of the user with the web content displayed in one of the enlargement target area or the second display area is performed, the interaction is reflected and displayed identically in the other of the enlargement target area or the second display area” (Miyazawa ¶¶ 209-211, see also ¶¶ 43, 314-315) by disclosing that a proximity manipulation movement can occur in either display and it is reflected in the other display.

Regarding claim 10, Miyazawa discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Miyazawa discloses “wherein in the enlarging and displaying of the web contents, when the enlargement target area is moved according to a touch input of the user and reaches an edge of the first display area, the first display area is scrolled in a direction in which the enlargement target area reaches the edge” (Miyazawa ¶ 315 and Fig. 20) by indicating that as the user moves the enlargement area from PE6-PE9, the second display area is updated to reflect the change in position and further giving a visual example of where PE8 is moved to reach an edge of the first display. Thus, when the user moves to PE8, the second display area would be updated to show that it has also reached an edge.

Regarding claim 11, Miyazawa disclose a method for “displaying web contents on a terminal device having a first display area and a second display area.” (Miyazawa ¶ 184 and Fig. 6). Additionally, Miyazawa discloses “the method comprising: displaying web contents in the first display area by executing a web browser installed in the terminal device.” (Miyazawa ¶ 184 and Fig. 6). Further, Miyazawa discloses “receiving an enlargement request for the web contents from a user; and enlarging and displaying the web contents in the second display area in response to the enlargement request” by detecting a manipulation indication that results in an enlargement of the content in display section 2 (i.e., the second display area), making the manipulation indication an enlargement request. Moreover, Miyazawa discloses “wherein in the enlarging and displaying of the web contents, an enlargement target area is located on a portion of the web contents and displayed in the first display area, and the portion of the web contents is enlarged and displayed in the second display area” (Miyazawa ¶ 279 and Fig. 12) where Fig. 12 shows first display area 14 including enlargement area PE1 and the portion is displayed in an enlarged manner in the second display area 15. Likewise, Miyazawa discloses “wherein in the enlarging and displaying of the web contents, the web content is enlarged or reduced in the first display area when the user applies an enlargement or a reduction input outside the enlargement target area of the first display area” (Miyazawa ¶ 279) by enlarging the enlargement portion, meaning that the touch input is “outside” of the enlargement target area. Finally, Miyazawa discloses “the enlargement target area is enlarged or reduced when the user applies the enlargement or reduction input inside the enlargement target area” (Miyazawa Figs 11-12, see also ¶ 279) by illustrating two examples for enlarging the enlargement portion where the user input is placed inside the existing enlargement area.

Regarding claim 12, Miyazawa discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Miyazawa discloses “wherein in the enlarging and displaying of the web contents, the enlargement target area is specified in response to a location and an area of a touch input applied to the first display area by the user, and the enlargement target area is enlarged and displayed in the second display area” (Miyazawa ¶ 279 and Figs. 12-13) where the enlargement portion is enlarged in the second display area based on the enlargement of the selected area in the first display. 

claim 13, Miyazawa discloses the limitations contained in parent claim 12 for the reasons discussed above. In addition, Miyazawa discloses “wherein in the enlarging and displaying of the web contents, when a plurality of touch inputs is simultaneously input in the first display area, at least two touch inputs among the plurality of touch inputs are selected, and an area between the selected touch inputs is specified as the enlargement target area.” (Miyazawa ¶ 256 and Fig. 8).

Regarding claim 14, Miyazawa discloses “a non-transitory computer readable recording medium storing a computer program for providing instructions to a computer to execute a method for displaying web contents as described in claim 1.” (Miyazawa ¶ 557).

Regarding claim 15, Miyazawa discloses a “terminal device comprising: a display unit including a first display area and a second display area.” (Miyazawa ¶ 184 and Fig. 6). Additionally, Miyazawa discloses “a touch panel unit configured to communicate with the first display area and the second display area for detecting a touch input applied by a user.” (Miyazawa ¶ 48). Further, Miyazawa discloses “a control unit for displaying web content in the first display area by executing a web browser, and enlarging and displaying the web contents in the second display area when receiving an enlargement request for the web contents from the user” (Miyazawa ¶¶ 43, 64) by detecting a manipulation indication that results in an enlargement of the content in display section 2 (i.e., the second display area), making the manipulation indication an enlargement request. Moreover, Miyazawa discloses “wherein the control unit displaying an enlargement target area located on a portion of the web contents in the first display area, and enlarging and displaying the portion of the web contents in the second display area” (Miyazawa ¶ 279 and Fig. 12) where Fig. 12 shows first display area 14 including enlargement area PE1 and the portion is displayed in an enlarged manner in the second display area 15. Finally, Miyazawa discloses “wherein the control unit, changing and displaying a see also ¶ 421) by disclosing that the size of the selected area is associated with a particular enlargement ratio. In other words, when a user selects an area with a first size for enlargement, the area receives a first scale factor and when the user changes the size of the selected area, the data in the enlargement area is changed in response to the new scale factor. Miyazawa further discloses that the continuous proximity manipulation, which includes the enlargement features, can be performed on either touch screen.
	
	Response to Arguments
Applicant’s arguments filed October 7, 2021, with respect to the objection to the title (Remarks 5) have been fully considered and are persuasive. The objection of the title have been withdrawn. 

Applicant's remaining arguments filed October 7, 2021 have been fully considered but they are not persuasive.

Regarding the rejection of claim 15 under 35 U.S.C. § 112(b) for invoking 35 U.S.C. § 112(f), Applicant argues that paragraph 28 provides “that the terminal device 100 may be a desktop, cell phone, smart phone, a laptop or other devices” and that a “person of ordinary skill in the art would know the types of displays, touch panels, and control units (processors) that are used for these devices such that the terms are sufficiently described.” (Remarks 5). The examiner disagrees.

When a claim invokes 35 U.S.C. § 112(f) for a computer implemented means-plus-function claim, the specification must disclose the specific algorithm required to transform the general-purpose 

Regarding the rejection of claims 1, 2, 4-6, and 8-15 under 35 U.S.C. § 102(a)(1), Applicant first argues “the enlargement target itself [of Miyazawa] is not displayed on the display section” and “the size of the enlargement target may be adjusted only when the user changes the size of the area where the user touches the touch panel.” (Remarks 7). The examiner disagrees.

As discussed in the rejection above, Miyazawa Fig. 12 shows first display area 14 including enlargement area PE1, which is clearly displayed in Fig. 12. 
Additionally, Applicant’s argument that “the size of the enlargement target may be adjusted only when the user changes the size of the area where the user touches the touch panel” is unclear as this does not appear to be a claimed feature of the present invention.
Therefore, Applicant argument is unpersuasive. 

Applicant next argues “[a]mended claim 1 specifically states that the interaction of the user occurs within the enlargement target area in the first display and not merely on the first display.” (Remarks 7). The examiner disagrees.

The examiner can find no such recitation in the present claims. Therefore, Applicant’s argument is unpersuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790.  The examiner can normally be reached on Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/ANDREW R DYER/Primary Examiner, Art Unit 2176